Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-20-00529-CV

                                      IN RE MICAH MCKINNEY

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Beth Watkins, Justice

Delivered and Filed: January 27, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 2, 2020, relator filed a petition for writ of mandamus. After considering the

petition, the response, the reply, and the record, this court concludes relator is not entitled to the

relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P.

52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 15606, styled In the Matter of the Marriage of Leslie McKinney and Micah
McKinney and the Interest of D.O.M. and F.J.M., Children, pending in the 216th Judicial District Court, Gillespie
County, Texas, the Honorable Albert D. Pattillo, III presiding.